467 So. 2d 525 (1985)
STATE of Louisiana
v.
Jimmy Leroy SEE.
No. 85-K-0429.
Supreme Court of Louisiana.
April 19, 1985.
PER CURIAM.
GRANTED IN PART. Relator's sentence for attempted second degree murder is illegal in that the court required the sentence to be served "without benefit of parole, probation, or suspension of sentence". See R.S. 14:27(D)(1); State v. Diggs, 423 So. 2d 643 (La.1982). Because the trial court sentenced defendant to 40 years under the mistaken impression that the sentence had to be served without benefit of parole, it is appropriate to set aside the sentence and remand the case to the trial court for resentencing.
Accordingly, the sentence for attempted second degree murder is set aside, and the case is remanded to the trial court for resentencing. Otherwise, the application is denied.